Watson, Judge:
The trial in this case was limited to the question of the costs of packing certain cucumbers for shipment to the United States in 1971. Plaintiff had previously been granted a partial summary judgment as to the export value of the cucumbers, exclusive of the packing costs. Arnold Pickle & Olive Co. v. United States, 79 Cust. Ct. 50, C.D. 4712, 435 F. Supp. 921 (1977).
The court is satisfied that plaintiff has proven the packing costs by a preponderance of the evidence. The minor flaws emphasized by defendant are tolerable imperfections and not failures of proof. The testimony of two of the owners of plaintiff, the accountant for Pickle Mex, and the supervisor of the packing was sufficient to prove the costs of labor, supervision, salt, ice, grading machinery and scales, as well as the free availability of well water.
*51The court adopts the reasonable period of 8 years for depreciation of the .weighing scale and, rejecting the calculations based on the partial use of volunteer labor, considers all packing to have been done by paid workers. As a result, the court finds the cost of packing for each truckload entry to be $43.56210 plus, for those entries in which ice was used, the cost of ice set out in plaintiff’s exhibit No. 17.
Judgment will he entered accordingly.